UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
      -----------------------------------------------X
DAVID MCGLYNN,

                                       Plaintiff,                        19 Civ. 89 (PAE) (GWG)
                       -v-
                                                                           OPINION & ORDER
TOWERS INVESTORS.COM INC.,

                                       Defendant.

-------------------------------------------X
PAUL A. ENGELMAYER, District Judge:

       Currently pending is plaintiff David McG!ynn's motion for default judgment against

Towers Investors.com Inc for copyright infringement under 17 U.S.C. §§ 106, 501 of the Copyright

Act, and removal and/or alteration of copyright management information under 17 U.S.C. § 1202(b).

Before the Court is the May 5, 2021 Report and Recommendation of the Gabriel W. Gorenstein,

United States Magistrate Judge, recommending that the Court grant the motion for damages and

costs in the amount of $5,400. Dkt. 57 ("Report"). The Court incorporates by reference the

summary of the facts provided in the Report. For the following reasons, the Court adopts this

recommendation.

                                           DISCUSSION

       In reviewing a Report and Recommendation, a district court "may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge." 28

U.S.C. § 636(b)(l)(C). "To accept those portions of the report to which no timely objection has

been made, a district court need only satisfy itself that there is no clear error on the face of the

record." Ruiz v. Citibank, NA., No. 10 Civ. 5950 (KPF), 2014 WL 4635575, at *2 (S.D.N.Y.

Aug. 19, 2014) (quoting King v. Greiner, No. 02 Civ. 5810 (DLC), 2009 WL 2001439, at *4
(S.D.N.Y. July 8, 2009)); see also, e.g., Wilds v. United Parcel Serv., 262 F. Supp. 2d 163, 169

(S.D.N.Y. 2003).

        As no party has submitted objections to the Report, review for clear error is appropriate.

Careful review of Judge Gorenstien's thorough and well-reasoned Report reveals no facial error

in its conclusions; the Report is therefore adopted in its entirety. Because the Report explicitly

states that failure to object within fourteen (14) days will result in a waiver of objections and will

preclude appellate review, Report at 17, the parties' failure to object operates as a waiver of

appellate review. See Caidor v. Onondaga Cty., 517 F .3d 601, 604 (2d Cir. 2008) (citing Small

v. Sec'y ofHealth & Human Servs., 892 F.2d 15, 16 (2d Cir. 1989) (per curiam)).

                                          CONCLUSION

        For the foregoing reasons, the Court grants the motion for damages and costs in the

amount of $5,400. The Court respectfully directs the Clerk to mail a copy of this decision to

plaintiff at the address on file.




                                                                      f               f_~fkl
        SO ORDERED.


                                                               Paul   ~~l~yer.
                                                               United States District Judge


Dated: June 3, 2021
       New York, New York




                                                  2
